DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 15 recites “a means for receiving a data object that includes a question identified…”. The term “means” is considered a generic place holder for a software program.
Claim 15 recites “means for identifying a first context of the question included in the data object”. The term “means” is considered a generic place holder for a software program.
Claim 15 recites “means for identifying a second context associated with activity data”.  The term “means” is considered a generic place holder for a software program.
Claim 15 recites “means for determining that the first context of the question and the second context associated with the activity data are related”. The term “means” is considered a generic place holder for a software program.
Claim 15 recites “means for communicating the data object comprising the questions to a client computing device”. The term “means” is considered a generic place holder for a software program.
Claim 19 recites “means for assigning at least one permission”.  The term “means” is considered a generic place holder for a software program.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 and 19, and its dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “means for receiving a data object that includes a question identified and extracted from parsing communication session data linked to a live or recorded communication session, the question posed by a participant of the live or recorded communication session or generated by a computerized agent from analysis of one or more inquires recognized from the communication session data; means for identifying a first context of the question included in the data object; means for identifying a second context associated with activity data; means for determining that the first context of the question and the second context associated with the activity data are related using at least one relevancy criterion; and means for communicating the data object comprising the question to a client computing device in response to determining that the first context of the question and the second context associated with the activity data are related, the data object to cause display of the question”.  This limitation is considered to contain written description issue due to the fact that the claim uses “means for” language.  The claim limitation invoke the “means for” language, but does not provide sufficient detail to describe the structure or the algorithm used.  The “means for…” is considered a placeholder for a software component of the computing device.  However, the current disclosure fails to provide sufficient detail describing the algorithm that is intended to be used.  In paragraph 72 of the disclosure it discusses that the computer program device may execute an algorithm but fails to provide sufficient detail to disclose the algorithm.  Therefore, claim 15 contains a written description issue.
Claim 19 recites “means for assigning at least one permissions to the data object in advance of communicating the data object to the client computing device”.  This limitation is considered to contain written description issue due to the fact that the claim uses “means for” language.  The claim limitation invoke the “means for” language, but does not provide sufficient 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 15, the claim limitations “means for receiving a data object”, “means for identifying a first context included in the data object”, “means for identifying second context associated with activity data”, “means for determining that the first context of the question and the second context associated with the activity data are related using at least one relevancy criterion”, “means for communicating the data object” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and its dependents 2-9, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:  The claim recites a computing device which is able to identify questions posed through a communication session, identify the context of the questions and their relevancy to the context, and display a relevant question in the system, and thus falls under one of the four statutory categories, specifically that of a machine.
Step 2a, prong 1: The limitation stating identifying questions asked, identify the context of the question and their relevancy to the context, and display the relevant question, is a process that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, merely using generic computer elements as a tools to help with the execution of “a mental process” and “certain methods of organizing human activity”.  The current system recites 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a processor, computer readable storage medium, and computing device.  The processor and computer readable storage medium are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  This applies similarly to the computing device which is understood to be a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Further, the claim recites generically sending and receiving data such as the sending and receiving of the questions.  This has been found by the courts to well-understood, routine, and conventional activity as per TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  Therefore, the sending and receiving of the questions over the communications session would not be considered a judicial exception. Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computing device.  In Applicant’s disclosure paragraph 110 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Further, in the Applicant’s disclosure paragraph 83 the applicant discusses elements of the computer such as the processor, and the computer-readable storage medium.  Thus, the specification describes these limitations in a manner which indicates 
Step 1: In regards to the dependent claims 2-9, a system which is able to determine a question, present the question, and allow a particular individual to answer, and thus falls under one of the four statutory categories specifically that of a machine.
Step 2a, prong 1:  The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 2 recites identifying the content of the first question and analyzing the subject matter of the question, and identifying a second context analyzing the particular activity.  This is similar to having a person or proctor read through the content of the first question and the second question in order to decide if the content is relevant to the lecture.  This is viewed to be an observation, and thus falls under a mental process.  Claim 3 recites determining if the subject matter of the first and second contexts are related.  This is similar to having a person identify if the context of the question or activity are related to the current lecture being given.  Claim 4 discusses displaying the questions.  As mentioned above, this is viewed as 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computing device in claims 2-9.  The computing device inherently includes the processor and the computer readable storage medium. The processor and computer readable storage medium are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  This applies similarly to the computing device which is understood to be a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  More specifically the computer applications recited are viewed as extra solution data used as a tool to help provide the system with a platform for means of transmitting the data.  Therefore, the sending and receiving of the questions over the communications session would not be considered a judicial exception. Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computing device, in dependent claims 2-9.  In Applicant’s disclosure paragraph 110 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Further, in the Applicant’s disclosure paragraph 83 the applicant discusses elements of the computer such as the processor, and the computer-readable storage medium.  Further, claims 4-5 recite different computer 
Claims 10, and its dependents 11-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:  The claim recites a computing device which is able to identify questions posed through a communication session, identify the context of the questions and their relevancy to the context, and display a relevant question in the system, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The limitation stating identifying questions asked, identify the context of the question and their relevancy to the context, and display the relevant question, is a process that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, merely using generic computer elements as a tools to help with the execution of “a mental 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Further, the claim recites generically sending and receiving data such as the sending and receiving of the questions.  This has been found by the courts to well-understood, routine, and conventional activity as per TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  Therefore, the sending and receiving of the questions  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computing device.  In Applicant’s disclosure paragraph 110 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Further, in the Applicant’s disclosure paragraph 83 the applicant discusses elements of the computer such as the processor, and the computer-readable storage medium.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; 
Step 1: In regards to the dependent claims 11-14, a system which is able to determine a question, present the question, and allow a particular individual to answer, and thus falls under one of the four statutory categories specifically that of a machine.
Step 2a, prong 1:  The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 11 recites identifying the individual who provided the question and answer.  This is similar to having a proctor identify who asked the question and who is best to provide an answer to the question.  This is viewed to be an observation, and thus falls under a mental process.  Claim 12 recites allowing a user to respond to a question in a given area.  This is similar to the proctor allowing a person to answer a question in a lecture or allowing them to answer it after the fact.  This is understood to be a way of providing feedback and managing personal behaviors and thus falls under a certain methods of organizing human activity.  Claim 13 recites one permission allows who will be able to modify content and who gains access.  This is similar to having a boss select who will be viewing the different questions and if the person viewing and selecting the questions is allowed to modify the questions.  Once again, this is viewed as a way of managing personal behaviors, and thus falls under a certain method for organizing human activity.  Claim 14 recites generating information to show that a particular individual asked the question.  This is similar to a proctor writing the name of the person who asked the question.  This is viewed to be an observation, and thus falls under a mental process.  Therefore, under broadest reasonable interpretation the system covers performance of the 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computing device in claims 11-14.  The computing device inherently includes the processor and the computer readable storage medium. The processor and computer readable storage medium are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  This applies similarly to the computing device which is understood to be a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Further, the claims in 11-14 recite generically sending and receiving data such as the sending and receiving of the questions.  The dependent claims such as 12 also discuss particular communication applications.  These applications are viewed to assist in the sending and receiving of data.  This has been found by the courts to well-understood, routine, and conventional activity as per TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  More specifically the computer applications recited are viewed as extra solution data used as a tool to help provide the system with a platform for means of transmitting the data.  Therefore, the sending and receiving of the questions over the communications session would not be considered a judicial exception. Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computing device, in dependent claims 11-14.  In Applicant’s disclosure paragraph 110 describes a general purpose computer, the Applicant discusses the computing 
Claims 15, and its dependents 16-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:  The claim recites a computing device which is able to identify questions posed through a communication session, identify the context of the questions and their relevancy to the context, and display a relevant question in the system, and thus falls under one of the four statutory categories, specifically that of a machine.
Step 2a, prong 1: The limitation stating identifying questions asked, identify the context of the question and their relevancy to the context, and display the relevant question, is a process that under broadest reasonable interpretation, can be seen as a mental process and certain methods of organizing human activities but for the recitation of generic computer components.  That is the current system is considered a method of observation and following instructions, 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a processor, computer readable storage medium, and computing device.  The processor and computer readable storage medium are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  This applies similarly to the computing device which is understood to be a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Further, the claim recites generically sending and receiving data such as the sending and receiving of the questions.  This has been found by the courts to well-understood, routine, and conventional activity as per TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  Therefore, the sending and receiving of the questions over the communications session would not be considered a judicial exception. Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computing device.  In Applicant’s disclosure paragraph 110 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Further, in the Applicant’s disclosure paragraph 83 the 
Step 1: In regards to the dependent claims 16-20, a system which is able to determine a question, present the question, and allow a particular individual to answer, and thus falls under one of the four statutory categories specifically that of a machine.
Step 2a, prong 1:  The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 16 recites identifying the content of the first question and analyzing the subject matter of the question, and identifying a second context analyzing the particular activity.  This is similar to having a person or proctor read through the content of the first question and the second question in order to decide if the content is relevant to the lecture.  This is viewed to be an observation, and thus falls under a mental process.  Claim 17 recites determining if the subject matter of the first and second contexts are related.  This is similar to 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Further, the claims in 2-9 recite generically sending and receiving data such as the sending and receiving of the questions.  The dependent claims such as 18 also discuss particular communication applications.  These applications are viewed to assist in the sending and receiving of data.  This has been found by the courts to well-understood, routine, and conventional activity as per TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).  More specifically the computer applications recited are viewed as extra solution data used as a tool to help provide the system with a platform for  Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computing device, in dependent claims 16-20.  In Applicant’s disclosure paragraph 110 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Further, in the Applicant’s disclosure paragraph 83 the applicant discusses elements of the computer such as the processor, and the computer-readable storage medium.  Further, claim 18 recite different computer applications.  These computer applications are discussed in paragraph 67 as being generic applications that any person could access.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakazawa (US 20080195378).
In regards to claim 1, Nakazawa discloses, “A computing device (para. 52 discussing the question and answer device, 100 which contains all the elements of a computing device, i.e. memory, processor), comprising: a processor (para. 52 the CPU 100-1, would be understood to be a processor portion of a system); a computer-readable storage medium in communication with the processor (para. 52 the system contains a memory 100-2 which is communication with the CPU, 100-1, the computing device), the computer-readable storage medium having computer-executable instructions stored thereupon which (para. 52 the CPU 100-1, is able to run the matching unit, 40, the extraction unit, 50, and the question and answer editing unit, 70, which are understood to be the program instructions), when executed by the processor, cause the processor to: parse, by the computing device, (para. 21 discusses how the system will extract from a dialogue between two people, this dialogue on a platform is understood to be the communication session, a question and an answer to the question, para. 50 the system inputs information from a dialogue history and sets a condition of a question and answer data); generate, by the computing device, a data object that includes a plurality of compiled questions (para. 76 the system will compose a plurality of questions, each which can be searched in the database for the answers), wherein the plurality of compiled questions comprises the question extracted from the communication session data (para. 21 the system extracts questions and answers from a particular dialogue, the dialogue in this case is viewed as the data object, Fig. 9 shows an example of a dialogue obtained, this provides examples of questions, para. 61 discussing the dialogue history, the system will extract questions from the dialogue); identify, by the computing device, a first context of the question (para. 68 the system question and answer database will be able to determine the context of the questions and inquires as well as collect the proper answers); identify, by the computing device, a second context associated with activity data (para. 68 the question and answer database will identify the context of the question and identify the context of the proper answer, the answer is taken from the dialogue and the answer portion is understood to be the activity data); determine that the first context of the question and the second context associated with the activity data have a threshold level of relevancy (para. 177 the system uses the matching processing unit to make sure the question and answer is relevant to the dialogue observed); and communicate the data object comprising at least the question identified and extracted from the communication session data to a client computing device in response to (para. 198 system will store and record related questions and answers to a particular topic in order to enhance the search field, para. 152-154 discusses the how the system formulates the related questions, Fig. 22 shows the question index which can be searched), the data object to cause display of the question (para. 52 the system contains a display 200, para. 150-151 discussing the displaying of questions and answers as well as the updated question and answers, Fig. 22 shows the question and answer index, para. 152-153 the system shows displaying index information of new questions and answers).”
In regards to claim 2, Nakazawa discloses, “The computing device according to claim 1, wherein identifying the first context comprises analyzing the question included in the data object to identify a subject matter of the question (para. 68 the system question and answer database will be able to determine the context of the questions and inquires as well as collect the proper answers) and identifying the second context comprises analyzing the activity data of a computerized platform associated with the client computing device to determine the subject matter of the activity data (para. 68 the system question and answer data base 30 will identify the context of the question and the answer based on the recorded dialogue).”
In regards to claim 3, Nakazawa discloses, “The computing device according to claim 2, wherein determining the first context and the second context are contextually related comprises determining that the subject matter of the question and the subject matter of the activity data of the computerized platform are related contextually (para. 68 the system question and answer database identify the context of the answer based on the recorded dialogue, para. 82-86 the system contains a matching unit which will identify the information from the dialogue and match it to particular keywords which help identify the question being asked).”
In regards to claim 8, Nakazawa discloses, “The computing device according to claim 1, further comprising receiving an updated data object derived from the data object communicated to the client computing device (para. 129 discusses the system containing a question and answer data editing unit 70, para. 150 discusses that the question and answer data editing unit, 70, allows the user to edit the question and answer data as well as later displaying the updated content).”
In regards to claim 9, Nakazawa disclose, “The computing device according to claim 8, wherein the updated data object includes data representing an answer to the at least one question (para. 150 the question and answer data editing unit, 70 allows a question and answer to be updated and then later displayed).”
In regards to claim 10, Nakazawa discloses, “A method for generating a data object that includes content from a communication session, the method comprising: analyzing and parsing, by a computer implemented agent, communication session data to identify and extract at least one question posed and at least one answer to the at least one question posed during a communication session associated with the communication session data (para. 21 discusses how the system will extract from a dialogue between two people, this dialogue on a platform is understood to be the communication session, a question and an answer to the question, para. 50 the system inputs information from a dialogue history and sets a condition of a question and answer data); generating, by the computer implemented agent, a data object that includes the at least one question and the at least one answer that occurred during the communication session (para. 76 the system will compose a plurality of questions, each which can be searched in the database for the answers), the at least one question and the at least one answer identified and extracted from the communication session data (para. 21 the system extracts questions and answers from a particular dialogue, the dialogue in this case is viewed as the data object, Fig. 9 shows an example of a dialogue obtained, this provides examples of questions, para. 61 discussing the dialogue history, the system will extract questions from the dialogue); and communicating the data object to a computing device, the computing device to store the data object for dissemination and display by at least one client computing (para. 52 the system contains a display 200, para. 150-151 discussing the displaying of questions and answers as well as the updated question and answers, Fig. 22 shows the question and answer index, para. 152-153 the system shows displaying index information of new questions and answers).”
In regards to claim 15, Nakazawa discloses, “An apparatus for generating a data object that includes content from a communication session (para. 52 discussing the question and answer device, 100 which contains all the elements of a computing device, i.e. memory, processor), the apparatus comprising: means for receiving a data object that includes a question identified and extracted from parsing communication session data linked to a live or recorded communication session (para. 21 discusses how the system will extract from a dialogue between two people, this dialogue on a platform is understood to be the communication session, a question and an answer to the question, para. 50 the system inputs information from a dialogue history and sets a condition of a question and answer data), the question posed by a participant of the live or recorded communication session or generated by a computerized agent from analysis of one or more inquires recognized from the communication session data (para. 21 the system extracts questions and answers from a particular dialogue, the dialogue in this case is viewed as the data object, Fig. 9 shows an example of a dialogue obtained, this provides examples of questions, para. 61 discussing the dialogue history, the system will extract questions from the dialogue, para. 148 discusses the questions being extracted from a history data of a dialogue which is understood to be a recorded communication session); means for identifying a first context of the question included in the data object (para. 68 the system question and answer database will be able to determine the context of the questions and inquires as well as collect the proper answers); means for identifying a second context associated with activity data (para. 68 the question and answer database will identify the context of the question and identify the context of the proper answer, the answer is taken from the dialogue and the answer portion is understood to be the activity data); means for determining that the first context of the question and the second context associated with the activity data are related using at least one relevancy criterion (para. 177 the system uses the matching processing unit to make sure the question and answer is relevant to the dialogue observed); and means for communicating the data object comprising the question to a client computing device in response to determining that the first context of the question and the second context associated with the activity data are related (para. 198 system will store and record related questions and answers to a particular topic in order to enhance the search field, para. 152-154 discusses the how the system formulates the related questions, Fig. 22 shows the question index which can be searched), the data object to cause display of the question (para. 52 the system contains a display 200, para. 150-151 discussing the displaying of questions and answers as well as the updated question and answers, Fig. 22 shows the question and answer index, para. 152-153 the system shows displaying index information of new questions and answers)
In regards to claim 16, Nakazawa discloses, “The apparatus according to claim 15, wherein identifying the first context comprises analyzing the question included in the data object to identify a subject matter of the question (para. 68 the system question and answer database will be able to determine the context of the questions and inquires as well as collect the proper answers) and identifying the second context comprises analyzing the activity data to determine a subject matter of the activity data (para. 68 the system question and answer data base 30 will identify the context of the question and the answer based on the recorded dialogue).”
In regards to claim 17, Nakazawa discloses, “The apparatus according to claim 16, wherein determining the first context and the second context are contextually related comprises determining that the subject matter of the question and the subject matter of the activity data are related contextually (para. 68 the system question and answer database identify the context of the answer based on the recorded dialogue, para. 82-86 the system contains a matching unit which will identify the information from the dialogue and match it to particular keywords which help identify the question being asked).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 20080195378), as applied to claim 1, 10, and 18 above, in further view of Antebi et al. (US 20150269142).
In regards to claim 4, the system of Nakazawa discloses the above mentioned, but fails to disclose, “wherein the data object is to cause the display of the question in association with a computer application”.  Antebi teaches, “wherein the data object is to cause the display of the question in association with a computer application (para. 141 the system uses a computer implemented program to display the conversation transcript including the questions and the information asked during the dialogue, see fig. 1 which displays the chat).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the presentation of the question, as taught by Antebi, with the online chat system, as disclosed by Nakazawa, for the purpose of creating a program in which the user is able to display recorded questions to a plurality of users in order to provide a collaborative space to ask and answer questions.
In regards to claim 5, the system of Nakazawa discloses the above mentioned, but fails to disclose, “wherein the computer application is a word processing application, spreadsheet application, web browser application, or collaborative meeting application”.  Antebi teaches, “wherein the computer application is web browser application (para. 141 the system is able to present questions and answers based on an online chat, this would mean the conversation would be presented via a web browser application).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the presentation of the question on the online chat, as taught by Antebi, with the online chat system, as disclosed by Nakazawa, for the purpose of creating a program in which the user is able to display recorded questions to a plurality of users in order to provide a collaborative space to ask and answer questions.
In regards to claim 12, the system of Nakazawa discloses the above mentioned, but fails to disclose, “wherein generating the data object further includes generating the data object to include a field providing a mechanism that allows a user to respond to the at least one question in the data object.”  Antebi teaches, “wherein generating the data object further includes generating the data object to include a field providing a mechanism that allows a user to respond to the at least one question in the data object (para. 141 discusses an online chat platform where one person is able to ask questions and the other is able to answer them on the online platform, under broadest reasonable interpretation the online platform contains a field that allows the user to respond to a question).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the presentation of the question on the online chat, as taught by Antebi, with the online chat system, as disclosed by Nakazawa, for the purpose of creating a program in which the user is able to display recorded questions to a plurality of users in order to provide a collaborative space to ask and answer questions.
In regards to claim 18, the system of Nakazawa discloses the above mentioned, but fails to disclose, “wherein the data object is to cause the display of the question in association with a computer application”.  Antebi teaches, “wherein the data object is to cause the display of the  (para. 141 the system uses a computer implemented program to display the conversation transcript including the questions and the information asked during the dialogue, see fig. 1 which displays the chat).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the presentation of the question, as taught by Antebi, with the online chat system, as disclosed by Nakazawa, for the purpose of creating a program in which the user is able to display recorded questions to a plurality of users in order to provide a collaborative space to ask and answer questions.
Claims 6-7, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 20080195378), as applied to claim 1, 10, and 15 above, in further view of Moxley et al. (US 20130022954).
In regards to claim 6, the system of Nakazawa discloses the above mentioned, but fails to disclose, “further comprising assigning at least one permission to the data object in advance of communicating the data object to the client computing device.”  Moxley teaches, “further comprising assigning at least one permission to the data object in advance of communicating the data object to the client computing device (para. 62 discusses that the system is able to assign different participants permission levels meaning that this would give certain people the ability to add, edit, delete, questions or reply to particular questions).”  
In regards to claim 7, the system of Nakazawa discloses the above mentioned, but fails to disclose, “wherein the at least one permission is used to determine which users gain access to, receive or modify the data object.”  Moxley teaches, “wherein the at least one permission is used to determine which users gain access to, receive or modify the data object (para. 62 discusses that the system is able to assign different participants permission levels meaning that this would give certain people the ability to add, edit, delete, questions or reply to particular questions).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined assigning a permission level, as taught by Moxley, with the online chat system, as disclosed by Nakazawa, for the purpose of creating a program in which only allows particular administrators to make changes to the questions.
In regards to claim 13, the system of Nakazawa discloses the above mentioned, but fails to disclose, “further comprising linking at least one permission to the data object, the at least one permission used to determine which users gain access to, receive or modify the data object.”  Moxley teaches, “further comprising linking at least one permission to the data object, the at least one permission used to determine which users gain access to, receive or modify the data object (para. 62 discusses that the system is able to assign different participants permission levels meaning that this would give certain people the ability to add, edit, delete, questions or reply to particular questions).”  
In regards to claim 19, the system of Nakazawa discloses the above mentioned, but fails to disclose, “further comprising means for assigning at least one permission to the data object in advance of communicating the data object to the client computing device.”  Moxley teaches, “further comprising means for assigning at least one permission to the data object in advance of communicating the data object to the client computing device (para. 62 discusses that the system is able to assign different participants permission levels meaning that this would give certain people the ability to add, edit, delete, questions or reply to particular questions).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined assigning a permission level, as taught by Moxley, with the online chat system, as disclosed by Nakazawa, for the purpose of creating a program in which only allows particular administrators to make changes to the questions.
In regards to claim 20, the system of Nakazawa discloses the above mentioned, but fails to disclose, “wherein the at least one permission is used to determine which users may gain access to, receive or modify the data object.”  Moxley teaches, “wherein the at least one permission is used to determine which users may gain access to, receive or modify the data object (para. 62 discusses that the system is able to assign different participants permission levels meaning that this would give certain people the ability to add, edit, delete, questions or reply to particular questions).”  .
Claim 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 20080195378), as applied to claim 10 above, in further view of Smithmier et al. (US 20110212430).
In regards to claim 11, the system of Nakazawa discloses the above mentioned, but fails to disclose, “wherein generating the data object further includes generating the data object to include an identifier of an individual that provided the at least one answer to the at least one question.”  Smithmier teaches, “wherein generating the data object further includes generating the data object to include an identifier of an individual that provided the at least one answer to the at least one question (para. 410 which states that the system is able to identify which users have provided the best answer to a question, under broadest reasonable interpretation it is understood the system can identify which users have provided answers to questions).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined identifying who provided the answer to a question, as taught by Smithmier, with the online chat system, as disclosed by Nakazawa, for the purpose of creating a program in which the system identifies the different users who have provided answers in order to allow the person asking the question to be able to identify who to contact if they have further questions.
In regards to claim 14, the system of Nakazawa discloses the above mentioned, but fails to disclose, “wherein generating the data object further includes generating the data object to include an identifier of an individual that posed the at least one question.”  Smithmier teaches, “wherein generating the data object further includes generating the data object to include an identifier of an individual that posed the at least one question (para. 410 which states that the system is able to identify which users have provided the best questions, under broadest reasonable interpretation it is understood the system can identify which users have provided questions).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined identifying who provided a question, as taught by Smithmier, with the online chat system, as disclosed by Nakazawa, for the purpose of creating a program in which the system identifies the different users who asked a question in order to later identify the user that should be contacted in order to provide assistance for the question asked.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiao et al. (US 20160140310) teaches of having an identifier for each user.
Dechu et al. (US 20190180639) discusses identifying the relevancy of different questions that have been asked in relation to the topic being taught.
Janes et al. (US 20170372630) discusses a system containing question IDs which identify which question is being asked and answered and by who.
Torrance et al.  (US 20020107726) discussing an online question and answer system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715